DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 02 April 2021), Claims 47-67 are pending.

Response to Arguments
Applicant’s arguments regarding the rejection of 47-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of 47-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments regarding the rejection of Claims 47, 54, 55, 56, 66, and 67 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive.
Applicant argues “Park does not teach that the activated packet duplication is per radio bearer as claimed” (Remarks, 02 April 2021, Pg. 9 of 10, §102 Claim Rejections).
Examiner respectfully disagrees.
Park explicitly states that the “PDCP packet duplication is configured for at least one first bearer of a wireless device” (Park, Abstract & ¶206).
Based on the aforementioned response, Examiner maintains the rejection of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47-52 and 53-63 and 66-67 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20190098682 A1 using the provisional filing date of 28 September 2017 corresponding to U.S. Provisional Application No. 62/564,738; hereinafter referred to as “Park”).
Regarding Claim 47, Park discloses a method of implementing packet duplication by a network node comprising a control plane circuit, a user plane circuit, and at least one distribution unit circuit (¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least one distribution unit (DU)), said control plane circuit operatively connected to the at least one distribution unit circuit via a control plane interface and said ¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses that the CU is further coupled to at least one DU via a user plane interface and a control plane interface), said network node operative to communicate with a wireless device, the method implemented by the user plane circuit (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device) and comprising: 
receiving a duplication signal from the control plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses receiving, by the DU from the CU, a packet duplication activation command); and 
configuring the user plane circuit for packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication) responsive to the received duplication signal (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication is configured based upon reception of a packet duplication activation command for each DU) by configuring separate first and second bearer tunnels between the user plane circuit and the at least one distribution unit circuit (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication command comprises parameters that allow for the establishment of a first tunnel and a second tunnel where each tunnel is associated with a duplicated packet flow).
Regarding Claim 48, Park discloses the method of claim 47.
Park further discloses receiving, from the control plane circuit, an uplink tunnel identifier for each of the first and second bearer tunnels (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication may comprise an uplink GTP endpoint identifier corresponding to a first flow corresponding to a first tunnel and a second flow, duplicated form the first flow, corresponding to a second tunnel), said uplink tunnel identifiers allocated by the control plane circuit for the packet duplication (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the uplink GTP endpoint identifier identifies an uplink node where the first flow is duplicated to a first flow and a second flow).
Regarding Claim 49, Park discloses the method of claim 47.
Park further discloses the duplication signal includes an uplink tunnel identifier for each of the first and second bearer tunnels (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication may comprise an uplink GTP endpoint identifier corresponding to a first flow corresponding to a first tunnel and a second flow, duplicated form the first flow, corresponding to a second tunnel), said uplink tunnel identifiers allocated by the control plane circuit for the packet duplication (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the uplink GTP endpoint identifier is generated by the CU).
Regarding Claim 50, Park discloses the method of claim 47.
Park further discloses allocating, responsive to the received duplication signal, an uplink tunnel identifier for each of the first and second bearer tunnels (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication may comprise an uplink GTP endpoint identifier corresponding to a first flow corresponding to a first tunnel and a second flow, duplicated form the first flow, corresponding to a second tunnel).
Regarding Claim 51, Park discloses the method of claim 47.
Park further discloses receiving, from the control plane circuit, an assignment of the first bearer tunnel to a first data radio bearer, and an assignment of the second bearer tunnel to a second data radio bearer (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station); 
wherein the first and second data radio bearers are configured to transport the same packet content (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the second flow is duplicated from the first flow).
Regarding Claim 52, Park discloses the method of claim 47.
¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least two distribution units (DU)), both of the two distribution unit circuits communicatively coupled to the wireless device (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device), and wherein configuring the first and second bearer tunnels comprises: 
configuring the first bearer tunnel between the user plane circuit and one of the two distribution unit circuits (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station); and 
configuring the second bearer tunnel between the user plane circuit and the other one of the two distribution unit circuits (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station).
Regarding Claim 54, Park discloses a network node operative to communicate with a wireless device, the base station comprising: 
¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least one distribution unit (DU)); 
a control plane circuit operatively connected to the at least one distribution unit circuit via a control plane interface (¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses that the CU is further coupled to at least one DU via a user plane interface and a control plane interface); and 
a user plane circuit operatively connected to the control plane circuit via a control unit interface (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device); 
wherein the network node comprises processing circuitry operative to: 
receive a duplication signal from the control plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses receiving, by the DU from the CU, a packet duplication activation command); and 
configure the user plane circuit for packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication) responsive to the received duplication signal (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication is configured based upon reception of a packet duplication activation command for each DU) by configuring separate first and second bearer tunnels between the user plane circuit and the at least one distribution unit circuit (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication command comprises parameters that allow for the establishment of a first tunnel and a second tunnel where each tunnel is associated with a duplicated packet flow).
Regarding Claim 55, Park discloses a non-transitory computer-readable medium storing a computer program product for controlling a network node, the computer-program product comprising software instructions which, when run on at least one processing circuit in the network node (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses a base station comprising a non-transitory memory storing program code instructions for execution by a processor), causes the network node to: 
receive a duplication signal from the control plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses receiving, by the DU from the CU, a packet duplication activation command); and 
configure the user plane circuit for packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication) responsive to the received duplication signal (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication is configured based upon reception of a packet duplication activation command for each DU) by configuring separate first and second bearer tunnels between the user plane circuit and the at least one distribution unit circuit (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication command comprises parameters that allow for the establishment of a first tunnel and a second tunnel where each tunnel is associated with a duplicated packet flow).
Regarding Claim 56, Park discloses a method of implementing packet duplication by a network node comprising a control plane circuit, a user plane circuit, and at least one distribution unit circuit (¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least one distribution unit (DU)), said control plane circuit operatively connected to the at least one distribution unit circuit via a control plane interface and said control plane circuit operatively connected to the user plane circuit via a control unit interface (¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses that the CU is further coupled to at least one DU via a user plane interface and a control plane interface), said network node operative to communicate with a wireless device (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device), the method implemented by the control plane circuit and comprising: 
sending a duplication signal to the user plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses sending, to the DU from the CU, a packet duplication activation command), said duplication signal indicating packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication); and 
determining, for the packet duplication, one or more tunnel identifiers for each of separate first and second bearer tunnels to be configured between the user plane circuit and the at least one distribution unit circuit (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses determining bearer and tunnel information for a first flow and determining bearer and tunnel information for a second flow).
Regarding Claim 57, Park discloses the method of claim 56.
Park further discloses determining the one or more tunnel identifiers comprises: 
allocating an uplink tunnel identifier for each of the first and second bearer tunnels (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses determining bearer and tunnel information for a first flow and determining bearer and tunnel information for a second flow); and 
¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station).
Regarding Claim 58, Park discloses the method of claim 56.
Park further discloses sending the duplication signal comprises allocating an uplink tunnel identifier for each of the first and second bearer tunnels (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the first message comprises an uplink GTP endpoint identifier), wherein the duplication signal includes the allocated uplink tunnel identifiers (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the first message comprises an uplink GTP endpoint identifier).
Regarding Claim 59, Park discloses the method of claim 56.
Park further discloses determining the one or more tunnel identifiers comprises receiving, via the control unit interface, an uplink tunnel identifier allocated by the user plane circuit for each of the first and second bearer tunnels (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses receiving the first message comprising an uplink GTP endpoint identifier).
Regarding Claim 60, Park discloses the method of claim 59.
Park further discloses determining the one or more tunnel identifiers comprises receiving, via the control plane interface, a downlink tunnel identifier allocated by the at least ¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses receiving the first message comprising an uplink GTP endpoint identifier).
Regarding Claim 61, Park discloses the method of claim 60.
Park further discloses assigning the first bearer tunnel to a first radio bearer and assigning the second bearer tunnel to a second radio bearer (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station), wherein the first and second radio bearers are both configured to transport packet content of the data radio bearer (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the second flow is duplicated from the first flow).
Regarding Claim 62, Park discloses the method of claim 56.
Park further discloses sending the one or more tunnel identifiers to the at least one distribution unit circuit via the control plane interface (¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication may comprise an uplink GTP endpoint identifier corresponding to a first flow corresponding to a first tunnel and a second flow, duplicated form the first flow, corresponding to a second tunnel).
Regarding Claim 63, Park discloses the method of claim 56.
¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least two distribution units (DU)), both of the two distribution unit circuits communicatively coupled to the wireless device (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device), and wherein determining the one or more tunnel identifiers comprises determining: 
one or more tunnel identifiers for the first bearer tunnel between the user plane circuit and one of the two distribution unit circuits (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station); and 
one or more tunnel identifiers for the second bearer tunnel between the user plane circuit and the other one of the two distribution unit circuits (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that a first flow is assigned to a first bearer associated with a first base station and a second flow, duplicated from the first flow, is assigned to a second bearer associated with a second base station).
Regarding Claim 66, Park discloses a network node operative to communicate with a wireless device, the network node comprising: 
¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses at least one node comprising a central unit (CU) where the central unit is further coupled to at least one distribution unit (DU)); 
a control plane circuit operatively connected to the at least one distribution unit circuit via a control plane interface (¶193 & Fig. 13B | Provisional Application No. 62/564,738: ¶63 & Fig. 13B, Park discloses that the CU is further coupled to at least one DU via a user plane interface and a control plane interface); 
a user plane circuit operatively connected to the control plane circuit via a control unit interface (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶29 & Fig. 4, Park discloses that the CU is further coupled to at least one DU where each DU is coupled to a wireless device); and 
wherein the network node comprises processing circuitry operative to: 
send a duplication signal to the user plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses sending, to the DU from the CU, a packet duplication activation command), said duplication signal indicating packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication); and 
determine, for the packet duplication, one or more tunnel identifiers for each of separate first and second bearer tunnels to be configured between the user plane circuit and the at least one distribution unit circuit (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses determining bearer and tunnel information for a first flow and determining bearer and tunnel information for a second flow).
Regarding Claim 67, Park discloses a non-transitory computer-readable medium storing a computer program product for controlling a network node, the computer-program product comprising software instructions which, when run on at least one processing circuit in the network node (¶162 & Fig. 4 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses a base station comprising a non-transitory memory storing program code instructions for execution by a processor), causes the network node to: 
send a duplication signal to the user plane circuit via the control unit interface (¶214-217 & Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses sending, to the DU from the CU, a packet duplication activation command), said duplication signal indicating packet duplication per data radio bearer (¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses that the packet duplication activation command configures each DU to perform packet duplication); and 
determine, for the packet duplication, one or more tunnel identifiers for each of separate first and second bearer tunnels to be configured between the user plane circuit and the at least one distribution unit circuit (¶247 & ¶251 & ¶214-217 & ¶Fig. 15 & Fig. 17 | Provisional Application No. 62/564,738: ¶102-106 & Fig. 15, Park discloses determining bearer and tunnel information for a first flow and determining bearer and tunnel information for a second flow).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Babaei et al. (US 20180279262 A1 using the filing date of 23 March 2017 corresponding to U.S. Provisional Application No. 62/475,600; hereinafter referred to as “Babaei”).

However, Park does not explicitly disclose receiving a timing notification from the control plane circuit via the control unit interface, said timing notification identifying at least one of a start time and a stop time for the packet duplication.
Babaei teaches receiving a timing notification from the control plane circuit via the control unit interface (¶293 | Application No. 62/475,600: Pg. 2, Babaei teaches receiving, by the UE, control signaling from the network), said timing notification identifying at least one of a start time and a stop time for the packet duplication (¶293 | Application No. 62/475,600: Pg. 2, Babaei teaches that the control signaling indicates a start time and a timer value that indicates the stop time when the timer value expires after being started at the start time).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by receiving a timing notification from the control plane circuit via the control unit interface, said timing notification identifying at least one of a start time and a stop time for the packet duplication as taught by Babaei because multi-connectivity at the user equipment improves the user's experience (Babaei, ¶248).
Regarding Claim 64, Park discloses the method of claim 56.
However, Park does not explicitly disclose sending a timing notification to the user plane circuit via the control unit interface, said timing notification identifying at least one of a start time and a stop time for the packet duplication.
Babaei teaches sending a timing notification to the user plane circuit via the control unit interface (¶293 | Application No. 62/475,600: Pg. 2, Babaei teaches receiving, by the UE, control signaling from the network), said timing notification identifying at least one of a start ¶293 | Application No. 62/475,600: Pg. 2, Babaei teaches that the control signaling indicates a start time and a timer value that indicates the stop time when the timer value expires after being started at the start time).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by sending a timing notification to the user plane circuit via the control unit interface, said timing notification identifying at least one of a start time and a stop time for the packet duplication as taught by Babaei because multi-connectivity at the user equipment improves the user's experience (Babaei, ¶248).
Regarding Claim 65, Park discloses the method of claim 56.
However, Park does not explicitly disclose generating the duplication signal responsive to identifying a need for the packet duplication in view of a resiliency requirement and/or a latency requirement.
Babaei teaches generating the duplication signal responsive to identifying a need for the packet duplication in view of a resiliency requirement and/or a latency requirement (¶245 | Application No. 62/475,600: Pg. 2, Babaei teaches packet duplication can be activated in view of latency sensitivity of a first bearer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Park by generating the duplication signal responsive to identifying a need for the packet duplication in view of a resiliency requirement and/or a latency requirement as taught by Babaei because multi-connectivity at the user equipment improves the user's experience (Babaei, ¶248).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474